


EXHIBIT 10.28

AMENDMENT NO. 4

TO

SPRINT/SHENANDOAH FORBEARANCE AGREEMENT

 

THIS AMENDMENT NO. 4 (this “Amendment”), dated as of July 19, 2006, to the
SPRINT/SHENANDOAH FORBEARANCE AGREEMENT (the “Forbearance Agreement”), dated as
of August 9, 2005, as amended, by and among SPRINT NEXTEL CORPORATION, SPRINT
SPECTURM L.P., WIRELESSCO L.P., SPRINT COMMUNICATIONS COMPANY L.P., SPRINT
TELEPHONY PCS, L.P., APC PCS, LLC, PHILLIECO, L.P. and SPRINT PCS LICENSE,
L.L.C. (collectively, “Sprint”); NEXTEL PARTNERS, INC. (“Nextel Partners”); and
SHENANDOAH PERSONAL COMMUNICATIONS COMPANY (the “Affiliate”). Capitalized terms
used but not defined in this Amendment have the meanings assigned to them in the
Forbearance Agreement.

 

RECITALS

 

A.     The parties have previously executed the Forbearance Agreement.

 

B.     On June 26, 2006, Nextel Partners became a wholly-owned indirect
subsidiary of Sprint Nextel Corporation.

 

C.     The parties desire to add Nextel Partners as a party to the Forbearance
Agreement and amend the Forbearance Agreement as set forth in this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment, the parties agree as follows.

 

1.     Amendment to Term. Section 4.1 of the Forbearance Agreement is superseded
and replaced in its entirety with the following:

 

Section 4.1 Term. Unless earlier terminated pursuant to Section 2.10(a), 2.10(d)
or Section 4.2, this Agreement will terminate on the earlier of (a) August 14,
2006 and (b) the date any decision after trial is rendered by the Court of
Chancery of the State of Delaware in connection with the merits of the
consolidated action involving Ubiquitel Inc. and Ubiquitel Operating Company v.
Sprint Corporation, Sprint Spectrum L.P., WirelessCo L.P., Sprint Communications
Company L.P., Sprint Telephony PCS, L.P., Sprint PCS License, L.L.C. and Nextel
Communications, Inc. (Civil Action No. 1489-N) and Horizon Personal
Communications, Inc. and Bright Personal Communications Services, LLC v. Sprint
Corporation, WirelessCo L.P., Sprint Spectrum L.P., SprintCom, Inc., Sprint
Communications Company L.P., Nextel Communications, Inc., PhillieCo L.P. and
APCS PCS LLC (Civil Action No. 1518-N) (the “Decision Date”); provided that if
the Decision Date occurs prior to August 14, 2006, Sprint will comply with any
restrictions contained in such judicial decision

 

--------------------------------------------------------------------------------




that are of the type contained in Article II of this Agreement until August 14,
2006 as if such restrictions applied to the Service Area.

 

2.     Joinder of Nextel Partners. Pursuant to Section 2.10 of the Forbearance
Agreement, Nextel Partners agrees to be bound by the Forbearance Agreement in
accordance with its terms and to have the same rights and obligations under such
Forbearance Agreement as Sprint. Affiliate agrees that Nextel Partners will have
the same rights and obligations as Sprint under the Forbearance Agreement and
that the execution of this Amendment fully satisfies Sprint’s obligations under
Section 2.10(a) of the Forbearance Agreement.

 

3.     Full Force and Effect. Except as expressly amended by this Amendment, the
Forbearance Agreement remains in full force and effect.

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers as of the date and year first above written.

 

SPRINT NEXTEL CORPORATION

 

 

By: /s/ Tim Kelly                                        

Name:  Tim Kelly

Title:    President

 

 

SPRINT SPECTURM L.P.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

WIRELESSCO L.P.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

SPRINT COMMUNICATIONS
COMPANY L.P.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

SPRINT TELEPHONY PCS, L.P.

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

--------------------------------------------------------------------------------






APC PCS, LLC

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

PHILLIECO, L.P.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

SPRINT PCS LICENSE, L.L.C.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    President

 

 

NEXTEL PARTNERS, INC.

 

 

By: /s/ Tim Kelly                                 

Name:  Tim Kelly

Title:    Vice President

 

 

SHENANDOAH PERSONAL
COMMUNICATIONS COMPANY

 

 

By: /s/ Christopher E. French            

Name:  Christopher E. French

Title:    President

 

 

 